DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-30 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nam et al. (US Application 2019/0109750, hereinafter Nam).
Regarding claims 1, 25, Nam discloses a user equipment (UE) and a base station (figs. 3-8, 14, 18) for wireless communication, comprising: 
at least one processor (1420,1820); and 
at least one memory (1425,1825) communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor ([0168]- [0169], [0197]- [0199]), is configured to cause the UE to: 
determine a tracking reference signal (TRS) pattern to be used for receiving a TRS, the TRS pattern indicating a plurality of TRS symbols of the TRS, one or more TRS symbols of the plurality of TRS symbols having at least one of (Abstract, [0101- [0110], which recites base station 205 may select a TRS burst pattern configuration to support time and/or frequency tracking at the UE 215. The TRS burst pattern configuration may include a set of TRS configuration parameters that indicate a pattern of TRS bursts, and which resource elements in one or more resource blocks include TRS tones. A TRS tone may be a transmission on a subcarrier and within a symbol period that has known characteristics (e.g., known amplitude and phase), and the UE 215 may use the known characteristics for frequency and/or time tracking. A TRS burst may be a transmission of a set of TRS tones in one or more transmission time intervals (TTIs) (e.g., a number of symbol periods, slots, subframes, frames, or the like. Some of the TRS parameters may also specify aspects of TRS tones in one or more TRS bursts. A TRS subcarrier spacing parameter Sf may indicate how many resource elements are between each subcarrier (e.g., between each tone) in a particular symbol period of a TRS burst. A TRS symbol spacing parameter St may indicate a spacing between TRS symbols within a TTI (e.g., within a slot). A TRS number parameter N may indicate a number of symbols (e.g., OFDM symbols) per TRS burst within a TTI (e.g., within a slot). A TRS bandwidth parameter B may indicate bandwidth in terms of number of resource blocks (RBs) of a TRS burst. A TRS burst may thus be a transmission of a set of one or more TRS tones in selected resource elements of one or more resource blocks, as indicated by the configuration information): 
a bandwidth that is different than a bandwidth of at least one other TRS symbol of the plurality of TRS symbols, or a discontinuous tone allocation ([0101- [0110], [00116], [0129]- [0130] which teaches the same features as disclosed by the instant application); and 
receive the TRS based at least in part on the TRS pattern ([0101- [0110], [00116], [0129]- [0130] which discloses receive the TRS based at least in part on the TRS pattern).  
Regarding claims 21, 28, Nam discloses a user equipment (UE) and a base station (figs. 3-8, 14, 18) for wireless communication, comprising: 
at least one processor (1420,1820); and at least one memory (1425,1825) communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor ([0168]- [0169], [0197]- [0199]), is configured to cause the UE to: 
determine a tracking reference signal (TRS) pattern that is to be used for receiving a TRS, the TRS pattern being one of a plurality of configured TRS patterns (Abstract, [0101- [0110], which recites base station 205 may select a TRS burst pattern configuration to support time and/or frequency tracking at the UE 215. The TRS burst pattern configuration may include a set of TRS configuration parameters that indicate a pattern of TRS bursts, and which resource elements in one or more resource blocks include TRS tones. A TRS tone may be a transmission on a subcarrier and within a symbol period that has known characteristics (e.g., known amplitude and phase), and the UE 215 may use the known characteristics for frequency and/or time tracking. A TRS burst may be a transmission of a set of TRS tones in one or more transmission time intervals (TTIs) (e.g., a number of symbol periods, slots, subframes, frames, or the like. Some of the TRS parameters may also specify aspects of TRS tones in one or more TRS bursts. A TRS subcarrier spacing parameter Sf may indicate how many resource elements are between each subcarrier (e.g., between each tone) in a particular symbol period of a TRS burst. A TRS symbol spacing parameter St may indicate a spacing between TRS symbols within a TTI (e.g., within a slot). A TRS number parameter N may indicate a number of symbols (e.g., OFDM symbols) per TRS burst within a TTI (e.g., within a slot). A TRS bandwidth parameter B may indicate bandwidth in terms of number of resource blocks (RBs) of a TRS burst. A TRS burst may thus be a transmission of a set of one or more TRS tones in selected resource elements of one or more resource blocks, as indicated by the configuration information), 
a frequency density of TRS symbols or a number of TRS tones in a first TRS pattern of the plurality of configured TRS patterns being less than a frequency density of TRS symbols or a number of TRS tones in a second TRS pattern of the plurality of configured TRS patterns ([0125]- [0130], which recites a frequency density TRS symbols or tones), 
a time density of the TRS symbols of the first TRS pattern being greater than a time density of the TRS symbols in the second TRS pattern, the TRS pattern being either the first TRS pattern or the second TRS pattern; and receive the TRS based at least in part on the TRS pattern ([0107]- [0125], which recites a time density TRS symbols or tones).  

Regarding claims 2, 26, Nam discloses the UE of claim 1, wherein the TRS includes at least three TRS symbols (Abstract, [0101- [0110]).  
Regarding claim 3, Nam discloses the UE of claim 1, wherein the TRS pattern indicates a first TRS symbol having a first bandwidth, a second TRS symbol having a second bandwidth, and a third TRS symbol having the first bandwidth, the second bandwidth being smaller than the first bandwidth (Abstract, [0101- [0110]).  
 	Regarding claim 4, Nam discloses the UE of claim 3, wherein the first TRS symbol and the third TRS symbol are associated with time tracking, and the second TRS symbol is associated with increasing a frequency tracking range (Abstract, [0101- [0110]).  
 	Regarding claim 5, Nam discloses the UE of claim 3, wherein the TRS pattern indicates one of: that the second TRS symbol is between the first TRS symbol and the third TRS symbol in a time domain, that the second TRS symbol is before the first TRS symbol and the third TRS symbol in a time domain, or that the second TRS symbol is after the first TRS symbol and the third TRS symbol in a time domain(Abstract, [0101- [0110]).  
Regarding claim 6, Nam discloses the UE of claim 1, wherein the TRS pattern indicates that each TRS symbol of the plurality of TRS symbols has a discontinuous tone allocation (Abstract, [0101- [0110]).  
  	Regarding claim 7, Nam discloses the UE of claim 1, wherein a length of a TRS burst, associated with the TRS, is less than three slots (Abstract, [0101- [0110]).  
  
Regarding claim 8, Nam discloses the UE of claim 1, wherein the one or more TRS symbols include at least one non-legacy TRS symbol (Abstract, [0101- [0110]).  
Regarding claim 9, Nam discloses the UE of claim 1, wherein the one or more TRS symbols include a first TRS symbol and a second TRS symbol, and wherein a tone allocation of the first TRS symbol is different than a tone allocation of the second TRS symbol (Abstract, [0101- [0110]).  
 	Regarding claim 10, Nam discloses the UE of claim 9, wherein the tone allocation of the first TRS symbol at least partially overlaps the tone allocation of the second TRS symbol (Abstract, [0101- [0110]).  
Regarding claim 11, Nam discloses the UE of claim 1, wherein: the TRS pattern is one of a plurality of configured TRS patterns, the plurality of configured TRS patterns including a first TRS pattern and a second TRS pattern, a frequency density of TRS symbols or a number of TRS tones in the first TRS pattern being different than a frequency density of TRS symbols or a number of TRS tones in the second TRS pattern, a time density of the TRS symbols of the first TRS pattern being different than a time density of the TRS symbols in the second TRS pattern, and the TRS pattern being either the first TRS pattern or the second TRS pattern(Abstract, [0101- [0110], [0125]- [0130]).  
 	Regarding claim 12, Nam discloses the UE of claim 1, wherein the processor-readable code, when executed by the at least one processor, is further configured to cause the UE to transmit, to a base station, capability information indicating whether the UE is capable of receiving TRS patterns with TRS symbols having different bandwidths or TRS symbols with discontinuous tone allocations (Abstract, [0101- [0110]).  
 
Regarding claim 13, Nam discloses the UE of claim 1, wherein the processor-readable code, when executed by the at least one processor, is further configured to cause the UE to: receive information associated with the TRS pattern from a base station, wherein determining the TRS pattern is based at least in part on receiving the information associated with the TRS pattern from the base station (Abstract, [0101- [0110]).  
Regarding claim 14, Nam discloses the UE of claim 13, wherein the processor-readable code, when executed by the at least one processor, is further configured to cause the UE to: request the TRS pattern from the base station; and receive information associated with the TRS pattern based at least in part on requesting the TRS pattern (Abstract, [0101- [0110]).  
 	Regarding claim 15, Nam discloses the UE of claim 14, wherein the processor-readable code, when executed by the at least one processor, is further configured to cause the UE to indicate, to the base station, a preferred TRS pattern when requesting the TRS pattern (Abstract, [0101- [0110]).  
Regarding claim 16, Nam discloses the UE of claim 1, wherein the TRS pattern is preconfigured according to a wireless communication standard (Abstract, [0101- [0110]).  
 	Regarding claim 17, Nam discloses the UE of claim 1, wherein the TRS pattern is one of a plurality of configured TRS patterns, and wherein the wherein the processor-readable code, when executed by the at least one processor, is further configured to cause the UE to : receive an indication identifying the TRS pattern as the TRS pattern to be used for receiving the TRS; and determine the TRS pattern based at least in part on the indication(Abstract, [0101- [0110]).  
Regarding claim 18, Nam discloses the UE of claim 17, wherein the indication is received via at least one of downlink control information or a medium access control element (Abstract, [0101- [0110]).  
  	Regarding claim 19, Nam discloses the UE of claim 17, wherein the processor-readable code, when executed by the at least one processor, is further configured to cause the UE to receive a configuration associated with the plurality of configured TRS patterns from a base station (Abstract, [0101- [0110]).  
  	Regarding claim 20, Nam discloses the UE of claim 19, wherein the configuration is received via radio resource control signaling (Abstract, [0101- [0110]).  
  	Regarding claim 22, Nam discloses the UE of claim 21, wherein the TRS includes at least three TRS symbols (Abstract, [0101- [0110]).  
  	Regarding claims 23, 29, Nam discloses the UE of claim 21, wherein the TRS pattern indicates a plurality of TRS symbols of the TRS, one or more TRS symbols of the plurality of TRS symbols having a bandwidth that is different than a bandwidth of at least one other TRS symbol of the plurality of TRS symbols (Abstract, [0101- [0110]).  
 	Regarding claims 24, 30, Nam discloses the UE of claim 21, wherein the TRS pattern indicates a plurality of TRS symbols of the TRS, one or more TRS symbols of the plurality of TRS symbols having a discontinuous tone allocation (Abstract, [0101- [0110]).  
Regarding claim 27, Nam discloses the base station of claim 25, wherein the TRS pattern is one of a plurality of configured TRS patterns, the plurality of configured TRS patterns including a first TRS pattern and a second TRS pattern, a frequency density of TRS symbols in the first TRS pattern of being different than a frequency density of TRS symbols in the second TRS pattern, a time density of the TRS symbols of the first TRS pattern being different than a time density of the TRS symbols in the second TRS pattern, and the TRS pattern being either the first TRS pattern or the second TRS pattern.  

 Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/Primary Examiner, Art Unit 2461